DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/16/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/16/2021 has been entered. Claims 1-2, 6, 10-11 and 17 are currently amended.  Claims 1-20 are pending with claims 6-20 withdrawn from consideration.  Claims 1-5 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7, filed on 7/16/2021, with respect to 102 rejection has been fully considered and is persuasive.  The 102 rejection is withdrawn.
Applicant's argument, see page 8, filed on 7/16/2021, with respect to 103 rejection has been fully considered but is not persuasive.  
Applicant made argument that the prior art Mori teaches Bi content of 45-80%, which fails to disclose, suggest, or render obvious of the amended claim which recites Bi content of 32.8-45%.
However, Mori’s Bi content of 45-80% still overlaps the claimed 32.8-45%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).  
In addition, Mori teaches a broad range of 10-80% of Bi [0029 or page 2].  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).
Applicant made argument that Mori’s composition does not always satisfy the claimed formula of 0.008≤c≤1.5.
However, even though Mori does not anticipate the claim by always satisfying the formula, Mori does render it obvious by satisfying the formula in its composition range.  With Mori’s ranges of a = 10 to 80, and b = 0.5 to 6.3, the c value is -12.99 to 2.05, as calculated by the examiner, overlapping the claimed 0.005≤c≤1.5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP6548537B2, machine translation is referred here), hereinafter “Mori”.
Regarding claims 1-2, the recited “SnBiSb series” does not add limitation beyond its composition.  A prior art product anticipating or suggesting the same composition should meet this limitation.
Mori teaches a lead-free solder [page 1 paragraph 2-6] composed of Sn, Bi, and Sb [page 1 paragraph 12].  Mori teaches a preferred composition as compared with the current invention:
Element
Claim 1
Claim 2
Mori
Bi
32.8-45%
41.8-45%
10-80 [page 2 paragraph 15]
Sb
0.7-2.2%
0.7-2.0%
0.5-6.3 [page 2 paragraph 1]
Sn
balance
balance
Balance [page 2 last paragraph]


It can be seen that Mori’s composition overlaps the current claims 1-2.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 
With Mori’s ranges of a = 10 to 80, and b = 0.5 to 6.3, the c value is -12.99 to 2.05, as calculated by the examiner, overlapping the claimed 0.005≤c≤1.5.

Regarding claim 3, with Mori’s ranges of a = 10 to 80, and b = 0.5 to 6.3, the c value is -12.99 to 2.05, as calculated by the examiner, overlapping the claimed 0.008≤c≤1.5.

Regarding claim 4, Mori teaches that the solder may comprise 0.1-4.0% of Ag [page 2 paragraph 5], and 0.05-0.2% of Ni [page 2 paragraph 7], meeting the claimed one or more from the group consisting of Ce, Ti, Cu, Ni, Ag and In.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP6548537B2, machine translation is referred here) as applied to claim 4 above, and further in view of Pandher et al (US20160214213A1), hereinafter “Pandher”.
Regarding claim 5, Mori teaches the lead-free solder in claim 4 as stated above.
Mori does not teach Ce, Ti, Cu, and In.  However, Pandher teaches a lead-free solder comprising the following composition as compared with the current claim:
Element
Claim 5
Pandher [0007-0028]
Bi
32.8-45%
35-59
Sb
0.7-2.2%
0-1.0
Ce
0.01-2.5%
0.001-1.0
Ti
0.05-2.0%
0-1.0
Cu
0.01-0.8%
0-1.0
Ni
0.03-1.5% 
0.01-1.0
Ag
0.1-1%
0-1.0
In
0.05-1%
0-2.0
Sn
balance
balance


It can be seen that Pandher’s composition overlaps the current claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). 
Pandher teaches that incorporation of small amounts of Ce results in the alloy exhibiting increased impact energy [0044]; the presence of Ti results in improved drop shock performance of the alloy and increased thermal conductivity and increased thermal fatigue life [0045]; Cu helps improving the thermal fatigue properties, increasing aging stability, higher tensile strength and a more refined microstructure [0045]; the presence of In increases the ductility of the alloy and reduces surface oxidation [0074].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mori in view of Pandher to include 0.001-1.0 wt% Ce in order to take advantage of the aforementioned improvements in physical properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762